Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim 1 recites the term “circulation means.” This will be interpreted under 35 USC 112(f). Applicant discloses that their circulation means comprise a tube (tube 28, see Figs. 1-5) and a peristaltic pump system (compression rotor 30, see Fig. 2 and page 5 of Applicant’s specification submitted 12 May 2020). 
Claim 1 also recites “a valve means.”  This will be interpreted under 35 USC 112(f). Applicant discloses that their valve means comprise a set of translatable valves (valve means 22 and valve means 23 are configured to translate, such as shown in Figs. 3-5, such that they alternatively allow three different current flow paths). 

	Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the independent claim including a container with a transparent bottom and a tank together in a single stereolithography cartridge such that photopolymerisable material is circulated from the container and the tank through inlets and outlets (one of the tank outlets being an open air passage that communicates with the environment) having a “valve means” that, in separately alternative configurations, allows three valving configurations to circulate the material: 1) preventing flow of the material between the container and the tank 2) 

The closest available prior art Lee (US 20170050389 A1) teaches a resin circulatory system for a stereolithographic machine having a replenishing tank 260 and a resin container 30, the resin container having a transparent bottom. The resin may be recirculated from the resin container to the resin container (see Fig. 2 and 3 and 0034) and the valve 280 may prevent or allow the flow between the resin container and the replenishing tank 260. However, Lee does not disclose a valve means that allows these circulation paths in the alternatives. For example, the same configuration that allows the prevention of flow between the replenishing tank and the resin container is the same configuration that allows circulation of resin from the resin tank to the resin tank. Lee also fails to teach two openings on the replenishing tank, one of those openings being an air passage that communicates with the environment. Finally, Peter fails to teach the resin container and the replenishing tank as a cartridge for stereolithography but is a distributed system for circulating resin to a resin container. 

Prior art document JP 2948893 B2 (cited by Applicants in an IDS submitted 12 May 2020) teaches a configuration similar to Lee’s (see Fig. 1) where the resin fluid tank 21 has a first and second port, but one of those ports is not an air passage that communicates with the environment. However, this reference fails to teach a valve means with an alternative configuration where resin is circulated from the shaping tank 11 back to the shaping tank 11. This document also fails to teach a cartridge for stereolithography but teaches a distributed system for circulating resin to a resin container. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742